


Exhibit 10.33

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), is made and entered into as of
January 24, 2014, by and between United Online, Inc., a Delaware corporation
(the “Company”), and Neil P. Edwards (“Consultant”).

 

RECITALS

 

WHEREAS, Consultant has served as the Executive Vice President and Chief
Financial Officer of the Company;

 

WHEREAS, pursuant to the terms of the Transition and Separation Agreement, dated
as of January 24, 2014 (the “Separation Agreement”) Consultant’s employment is
terminating as of the Separation Date, as defined in the Separation Agreement
(the “Effective Date”); and

 

WHEREAS, the Company desires to retain the services of Consultant following the
Effective Date, subject to the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the above recitals and for and in
consideration of the mutual promises set forth below, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Consulting Period.  The Company hereby
engages Consultant as a consultant, subject to the terms and provisions of this
Agreement, for the period commencing from the Effective Date and continuing
through the date which is two (2) months following the Effective Date (the
“Consulting Period”).  Notwithstanding the foregoing, the Consulting Period
shall be subject to earlier termination pursuant to Sections 3 and 6 hereof.

 

2.                                      Consulting Services.  Consultant shall
cooperate and provide his assistance in effectuating a smooth transition of his
duties and responsibilities to his successor (or other person or persons as may
be requested by the Chief Executive Officer of the Company) by providing advice
and assistance as to general transitional matters relating to the areas in which
Consultant provided services while he was an employee of the Company (such
advice and assistance, the “Consulting Services”).  During the Consulting
Period, Consultant shall devote his efforts and attention to the business of the
Company on an as needed basis as reasonably requested by the Company, with such
services not to exceed thirty-two (32) hours monthly, and not to exceed two
(2) hours per day unless there has been prior written notice to and written
agreement from Consultant (which written notice and agreement may be conducted
via email correspondence between Consultant and Company).  The parties
acknowledge that the level of services which are required under the Consulting
Agreement are such that the date of Executive’s “separation from service” for
purposes of Section 409A shall be the Effective Date.  In structuring the level
and timing of the services to be provided hereunder, the Company shall be
mindful of, and coordinate with, the requirements of Consultant’s travel and/or
Consultant’s then-current employment, if any, so as to permit Consultant to
fulfill the requirements of and not interfere with any such travel or
employment, and Consultant may reasonably postpone the time for rendering
services requested by the Company when necessary in order to accommodate the
needs of Consultant’s travel and/or Consultant’s new employer, if any; provided,
however, that

 

--------------------------------------------------------------------------------


 

Consultant has provided reasonable notice of such travel and/or employment to
the Company.  Absent extraordinary circumstances, the Company acknowledges that
the services rendered by Consultant need not be rendered on Company premises. 
During the Consulting Period, Consultant shall comply with all applicable
policies of the Company with which he has been provided, including but not
limited to any policies relating to insider trading, conduct/ethics and finance
operations.

 

3.                                      Consulting Payments.  As compensation
for his services hereunder, and subject to the terms of this Agreement,
Consultant shall be paid, during the Consulting Period, an aggregate amount
equal to two (2) months of his annual base salary in effect as of the date
hereof, which amounts shall be paid in equal monthly installments; provided,
however, that if he shall be in material breach of the terms of this Agreement
or the Separation Agreement (as determined by a three-member arbitration panel
comprised of two party-appointed arbitrators who will then select the third
member of the panel (collectively, the “Panel”)) after Consultant is provided
written notice of such breach and a twenty-one (21) day period to cure such
breach, if such breach is amenable to cure), then effective as of the date the
Panel specifies in its written determination that such breach occurred and was
not timely cured (such uncured material breach, a “Breach”): (a) no further
payments shall be made under this Section 3; and (b) the Consulting Period shall
terminate.  Between the date of written notice of alleged breach and the date on
which the Panel issues its written determination as to whether there was a
Breach (the “Determination Date”), amounts which would otherwise have been paid
pursuant to this Section 3 during such period shall instead be deposited with
the neutral arbitrator described above, to be paid to Consultant or returned to
the Company, as the case may be, within seven (7) days following the
Determination Date.  Upon termination of the Consulting Period due to death or
Disability (as defined below), then so long as Consultant is not then in Breach
of this Agreement or the Separation Agreement (as determined in accordance with
the process set forth in the foregoing provisions of this Section 3), Consultant
(or Consultant’s estate, as the case may be) shall be entitled to continue to
receive any remaining payments under this Section 3 as if the Consulting Period
had continued through the date which is two months following the Effective Date.

 

4.                                      Other Compensation and Benefits.  Other
than as specifically set forth in Section 3 of this Agreement, Consultant shall
not be entitled during the Consulting Period to, and shall make no claim to,
rights or fringe benefits afforded generally to the Company’s employees,
including health insurance, disability or unemployment insurance, workers’
compensation insurance, pension and retirement, profit-sharing, or any other
policy or plan applicable to employees of the Company; provided, however, that
nothing herein shall adversely affect Consultant’s right to (a) receive his
vested benefits under any such plan maintained by the Company in respect of his
prior services as an employee of the Company; or (b) elect continuation of
certain healthcare benefits coverage after the Effective Date under the federal
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), or
any similar state law.

 

5.                                      Expenses.  Upon presentation of
documentation reasonably and typically acceptable to the Company, with a copy to
the Company officer charged with expense review for the Company, the Company
shall reimburse Consultant for all reasonable expenses incurred by Consultant in
connection with the performance of the Consulting Services (“Expenses”) in
accordance with the Company’s expense reimbursement policy in effect from time
to time. Consultant agrees to obtain Company’s prior written approval for travel
expenses or out of pocket expense items expected to exceed $250.00.

 

2

--------------------------------------------------------------------------------


 

6.                                      Termination of Consulting Period.

 

6.1                               Termination of Consulting Period. 
Notwithstanding any other provision hereof, the Consulting Period and
Consultant’s services as a consultant hereunder shall terminate, and, except as
otherwise specifically provided herein, this Agreement shall terminate on the
earliest to occur of the following dates:

 

(a)                                 the date of Consultant’s death;

 

(b)                                 the date Consultant is determined to be
Disabled;

 

(c)                                  the date the Panel specifies in its
determination pursuant to Section 3 hereof that a Breach has occurred and the
Consulting Period is terminated; or

 

(d)                                 the expiration date of the Consulting
Period.

 

For purposes of this Agreement, “Disability” shall mean Consultant’s inability
to engage in any substantial activity necessary to perform his duties and
responsibilities hereunder by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than three
(3) months, as determined in the reasonable discretion of the Company in
consultation with a physician of Consultant’s choice, if such consultation is
requested by Consultant.

 

6.2                               Payment of Expenses Upon Termination.  Upon
termination of the Consulting Period for any reason, the Company shall pay or
provide to Consultant (or his estate, as the case may be), within ten (10) days
after the Date of Termination, any incurred but unpaid or unreimbursed Expenses.

 

7.                                      Independent Contractor Status.  The
Company and Consultant each acknowledge and agree that, following the Effective
Date, Consultant shall serve as an independent contractor and not as an employee
of the Company.  The Company and Consultant hereby covenant with one another to
treat the engagement of Consultant as that of an independent contractor, and not
an employee, for all purposes.

 

7.1                               Exercise of Independent Judgment.  Consultant
is engaged by the Company to exercise his own independent and professional
judgment in performing the services pursuant to this Agreement.  Consultant, in
his sole discretion, will determine the manner, means, details and methods used
in performing the services.

 

7.2                               Inability to Bind the Company.  Consultant
shall not have any right or authority to assume or create any obligation or
responsibility, express or implied, on behalf of or in the name of the Company,
or to bind the Company in any manner, except as may be authorized in writing by
a duly authorized officer or manager of the Company, and shall not make any
contrary representation to any third party.

 

3

--------------------------------------------------------------------------------


 

7.3                               Responsibility for Taxes.  Consultant shall be
issued a tax form 1099 by the Company, which reflects the applicable amount of
any taxable payments received by Consultant in respect of his consulting
services hereunder.  There shall be no withholding or deduction from any amounts
payable for such services, and Consultant shall be solely responsible for the
payment of any federal, state, local or other taxes.  Furthermore, Consultant
agrees, upon the request of the Company, to provide any reasonable assistance to
the Company required to demonstrate that Consultant’s services under this
Agreement qualified as services by an independent contractor and that all
appropriate taxes with respect to any amounts paid hereunder have been paid.

 

8.                                      Section 409A of the Internal Revenue
Code; Delay of Payments.  The terms of this Agreement have been designed to
comply with or be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended and the Treasury Regulations promulgated
thereunder (“Section 409A”), where applicable, and shall be interpreted and
administered in a manner consistent with such intent.  To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to Consultant under this Agreement shall be paid to Consultant on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement during any one year may not
affect amounts reimbursable or provided in any subsequent year.

 

9.                                      Notices.  All notices, requests, demands
and other communications required or permitted to be given under this Agreement
shall be in accordance with the notice provisions of the Separation Agreement.

 

10.                               Assignment; Binding Effect.  Consultant may
not assign his rights or delegate his duties or obligations hereunder without
the written consent of the Company.  This Agreement may be assigned to any
successor of the Company.

 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Consultant or his legal
representative and such officer(s) as may be specifically designated by the
Company.  No waiver by a party hereto at any time of any breach by another party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

12.                               Invalid Provisions.  Should any portion of
this Agreement be adjudged or held to be invalid, unenforceable or void, such
holding shall not have the effect of invalidating or voiding the remainder of
this Agreement and the parties hereby agree that the portion so held invalid,
unenforceable or void shall, if possible, be deemed amended or reduced in scope,
or otherwise be stricken from this Agreement to the extent required for the
purposes of validity and enforcement thereof.

 

13.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

14.                               Governing Law; Indemnification.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of California without giving effect to the principles of conflicts of laws
thereof.  The Company shall indemnify Consultant for expenses (reasonable
attorneys’ fees and expenses) relating to claims by third parties arising from
or in connection with his performance of services hereunder during the
Consulting Period.  Such indemnification shall be on terms and conditions at
least as favorable as the terms and conditions applicable to the Company’s
officers and directors.

 

15.                               Captions.  The use of captions and section
headings herein is for purposes of convenience only and shall not affect the
interpretation or substance of any provisions contained herein.

 

16.                               Entire Agreement.  Except as otherwise
provided herein, this Agreement constitutes the entire agreement between the
parties hereto with respect to the consulting relationship between the parties.

 

17.                               Survival of Certain Provisions. 
Notwithstanding any other provision of this Agreement to the contrary, the
provisions of this Agreement that by their nature or by their content or as
specified under this Agreement are intended to continue beyond the termination
or expiration of this Agreement, including without limitation the provisions of
Sections 7 through 17 hereof, shall survive the termination or expiration of the
Consulting Period or this Agreement.

 

[Signatures appear on the following page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Consultant have executed and delivered this
Agreement as of the date written above.

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

/s/ Francis Lobo

 

 

Name: Francis Lobo

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

/s/ Neil P. Edwards

 

Neil P. Edwards

 

--------------------------------------------------------------------------------
